PER CURIAM.
This appeal involves the interpretation of the following clause in a will:
All the rest, residue and remainder of my estate, whether real, personal or mixed, and wheresoever situate and of whatsoever nature, I give, devise and bequeath to EDWARD BROWN, as Trustee for the minors, BRUCE BROWN and PAUL BROWN, all of Route 2, Blackburn Road, Quarryville, Pennsylvania, share and share alike, and to BARBARA HINKLE, 917 North Flagler Drive, # 403, West Palm Beach, Florida, respectively, share and share alike.
The trial court construed this provision to mean that Barbara Hinkle would receive one-half of the residuary estate and Edward Brown, as trustee, would receive one-half. We believe that the trial court’s construction was correct, and the order on appeal is hereby affirmed.
ANSTEAD and MOORE, JJ., and SCHWARTZ, ALAN R., Associate Judge, concur.